DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 9-12, and 19-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kwak (US 2007/0280032).
In regard to Claim 1:
	Kwak discloses, in Figure 2, an electronic circuit comprising: 
a clock signal generator (102, 106, 108, 110, 114) configured to deliver a clock signal (114 output, Paragraph 0014); 
a propagation circuit (118) configured to propagate the clock signal (114 output) on a plurality of propagation branches (C0-C9); 
a plurality of timers (120a-120h, 122a-122b) coupled to at least some of the branches (C0-C9), the timers clocked by corresponding replicas of the clock signal and configured to generate a pulse signal every N pulses of the corresponding replica of the clock signal (Paragraph 0015); and 
a comparator (170) configured to generate an alarm signal (170 output) having a first state when two of the pulse signals are phase-offset with respect to one another (Paragraph 0019).
In regard to Claim 9:

In regard to Claim 10:
	Kwak discloses, in Figure 2, the circuit according to claim 1, further comprising a storage medium (174) containing secure data, wherein the alarm signal is to indicate an issue regarding security of the secure data (Paragraph 0023).
In regard to Claim 11:
	Kwak discloses, in Figure 2, the circuit according to claim 10, wherein the circuit is part of a chip card (Paragraph 0032).
In regard to Claim 12:
	Kwak discloses, in Figure 2, the circuit according to claim 11, wherein the chip card includes a physical card (Paragraph 0032).
In regard to Claim 19:
	Kwak discloses, in Figure 2, a method for detecting an anomaly in a clock signal, the method comprising: 
propagating replicas of a clock signal (114 output) on a plurality of branches of a propagation circuit (C0-C9); 
generating pulse signals (120a-120h, 122a-122b) at ends of at least some of the branches of the propagation circuitC0-C9), the pulse signals being generated every N pulses of the corresponding replica (Paragraph 0015); and 

In regard to Claim 20:
	Kwak discloses, in Figure 2, the method according to claim 19, further comprising generating an alarm signal (170 output) based on the presence of an anomaly in the clock signal (114 output), the alarm signal being indicative of potential security breach (Paragraph 0023).
Allowable Subject Matter
Claims 2-8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 13-18 are allowed.
In regard to Claim 13:
None of the prior art or combination thereof teaches or fairly suggests the following features in combination with the other limitations of the claims:
a plurality of logic circuits connected in cascade, each logic circuit having a first input, a second input and an output and each timer having an output coupled to a logic circuit, wherein for each logic circuit the first input is coupled to the output of an associated timer or the output of another one of the logic circuits and wherein for each logic circuit the second input is coupled to the output of a second associated timer or the output of a different another one of the logic circuits.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to John W Poos whose telephone number is (571)270-5077.  The examiner can normally be reached on M-Th 8-5.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jessica Han can be reached on 571-272-2078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JOHN W POOS/Primary Examiner, Art Unit 2896